Per Curiam.
The decree appealed from will be affirmed, for the reasons Stated in the opinion filed in the court below by Vice-Chancellor Church.
No. 14—
For affirmance — The Chief-Justice, Teen-chard, Kalisch, Black, Katzenbach, Campbell, Lloyd, White, McGlehnoit, Kays, Hetfield, JJ. 11.
For reversal — Parker, Mintuen, Vajst Buskirk, JJ. 3.
*455No. 15—
. For affirmance — The Chiee-Justice, Tkenchaed, Kalisch, Black, Katzenbach, Campbell, Lloyd, White, Van Buskiek, McGlennon, Kays, Heteield, JJ. 13.
For reversal — Pabkek, Mintubn, JJ. 2.